Citation Nr: 0311988	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-29 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
Allowance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel

INTRODUCTION

The veteran has verified active service from October 1938 to 
January 1948 and from July 1950 to July 1961.  Additional 
service has not been verified.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The claimant appealed the RO's determinations to 
the Board and in September 1998 the case was remanded to the 
RO for further adjudication.  The case was returned to the 
Board which rendered a decision in May 2000.  The claimant 
requested reconsideration of the Board's decision which was 
denied in November 2000.  The claimant then appealed the May 
2000 decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a May 2001 Order, the Board's May 2000 
decision was vacated and the case was remanded to the Board.  
The case is again before the Board for consideration.


REMAND

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
basis for the Court's Order vacating the Board's decision and 
remanding the case to the Board was to allow VA to apply the 
VCAA to the appellant's claims.  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and redefines the scope of assistance 
that VA will provide to a claimant.  The VCAA also requires 
VA to notify the claimant and the claimant's representative 
of any information not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 3.159, 
3.326 (2002).  

Review of the record reflects that the claimant has never 
been informed of the provisions of the VCAA, or of the 
evidence VA is responsible for obtaining or what the claimant 
responsible for providing to substantiate the claim.  Such 
notification is now a prerequisite for the adjudication of a 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, this case must be returned to the RO to notify 
the claimant of the VCAA, the evidence necessary to 
substantiate the claims for service connection for the cause 
of the veteran's death and entitlement to DEA benefits, and 
who is responsible for providing such evidence.  

The appellant has indicated that the veteran received VA 
medical treatment at the VA Medical Center in New Orleans, 
Louisiana, beginning in August 1987.  The claims file does 
contain VA medical records from August 1987, however, the 
appellant has indicated that all of the VA records are not 
contained in the claims file.  Therefore, this case will be 
returned to the RO to request additional VA treatment records 
or to determine that such records do not exist or that 
further efforts to obtain them would be futile.

In a December 2001 letter, the appellant's attorney indicated 
that the veteran was admitted to a U.S. Public Health Service 
Hospital in 1970 for appendicitis, and that the appellant 
requests that VA obtain records of the hospitalization.  The 
attorney's letter also provided contact information for 
requesting the records.  The Public Health Service records 
contained in the claims file - for treatment from 1961 
through 1980 -- include records of hospitalization from March 
14 to April 17, 1967 for appendicitis, but do not reflect a 
hospitalization in 1970.  Accordingly, this case will be 
returned to the RO to request these additional government 
records or to determine that such records do not exist or 
that further efforts to obtain them would be futile.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should advise the claimant and 
the representative of the VCAA, and of 
the evidence necessary to substantiate 
the claims for service connection for the 
cause of the veteran's death and 
entitlement to DEA benefits under Chapter 
35.  The notice should also advise the 
claimant of what evidence the VA is 
responsible for obtaining and what 
evidence the veteran is responsible for 
providing.

2.  The RO should request copies of all 
VA examination and treatment records from 
the VA Medical Center at New Orleans, 
Louisiana, from August 1987 to December 
1987.  If electronically generated 
records are not available to cover this 
entire time period, request copies of any 
pertinent hand written medical records.  
If any records have been retired to a 
records repository, action should be 
taken to retrieve such records.  If the 
records cannot be obtained, the RO should 
determine whether such records do not 
exist or whether further efforts to 
obtain them would be futile.

3.  The RO should request copies of all 
records related to hospitalization of the 
veteran in 1970 at the U.S. Public Health 
Service Hospital in New Orleans, 
Louisiana.  These records should be 
requested from:
Public Health Service
Health Data Center
Gillis W. Long Hanson's Disease Center
Carville, LA  70721
The RO should review the attorney's 
December 2001 letter for further 
identifying information to include with 
the request.  If the records cannot be 
obtained, the RO should determine whether 
such records do not exist or whether 
further efforts to obtain them would be 
futile.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board for further 
consideration, as appropriate.  The Board intimates no 
opinion as to the outcome of this case.  The appellant need 
take no action until so informed.  The purposes of this 
REMAND are to obtain additional evidence and to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


